Plaintiff, a passenger in defendant Nolan’s automobile, was injured by reason of the negligence of Nolan. At the instance of the defendant Popham (sued as “ John Doe ”), an adjuster employed by the defendant Maryland Casualty Company, and acting as agent for both Nolan and the company, plaintiff executed a general release and accepted $125 in full settlement of her claims. Plaintiff alleges Popham fraudulently represented that plaintiff’s claim against Nolan was not covered by the policy issued by the Maryland Casualty Company and that she could not recover against Nolan because she was not a passenger for hire. Plaintiff alleges negligence on the part of Nolan, her freedom from contributory negligence, and fraud. These allegations are necessary to enable the jury to determine what would have been a fair settlement and to deduct therefrom the amount paid on the delivery of the release. The jury rendered a verdict for plaintiff for $1,500, less $125, and defendants appeal. Judgment and order unanimously affirmed, with costs. No opinion. Present ■ — ■ Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.